Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 3/15/2022.
Claims 1-15 and 21-25 are pending. Claims 16-20 have been canceled. Claims 21-25 are new. Claims 8 and 15 have been withdrawn. Claims 1, 10, 12, and 13 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou US 10,608,125 B1.

    PNG
    media_image1.png
    562
    1275
    media_image1.png
    Greyscale

In re claim 1, Zhou discloses (e.g. FIG. 1B, see annotated drawing above) a semiconductor package 100, comprising: 
a lower encapsulated semiconductor device 114; 
a lower redistribution structure 106 (in middle of 102) disposed over and electrically connected to the lower encapsulated semiconductor device 114; 
an upper encapsulated semiconductor device 104 disposed over the lower encapsulated semiconductor device 114 and comprising a sensor die 104 (Column 3, lines 16-21) having a pad (where 106 contacts die 104 is considered a pad location; Column 3, lines 57-63) and a sensing region 120, an upper encapsulating material (upper portion of 102) at least laterally encapsulating the sensor die 104, and an upper conductive via (upper portion of 108) extending through the upper encapsulating material 102 and connected to the lower redistribution structure 106 (in middle of 102); and 
an upper redistribution structure 106,112 (on top of 102) disposed over the upper encapsulated semiconductor device 104, the upper redistribution structure 106,112 covering the pad (contact point of 106 and 104) of the sensor die 104 and having an opening located on the sensing region 120 of the sensor die 104, wherein the upper redistribution structure 106,112 (on top of 102) comprises a redistribution circuit layer 106 connecting the pad (contact point of 106 and 104), and a dielectric layer 112 encapsulates a side surface of the redistribution circuit layer 106 closest to the opening and the dielectric layer 112 that encapsulates the side surface of the redistribution circuit layer 106 forms sidewall of the opening.

In re claim 2, Zhou discloses (e.g. see FIG. 1B above) wherein the lower encapsulated semiconductor device comprises a plurality of semiconductor dies 114, a lower encapsulating material (lower portion of 102) at least lateral encapsulating the plurality of semiconductor dies 114, and a lower conductive via (lower portion of 108) extending through the lower encapsulating material (lower portion of 102) and connected to the lower redistribution structure 106 (in middle of 102).

In re claim 3, Zhou discloses (e.g. FIG. 1B) wherein the plurality of semiconductor dies 114 disposed in a side by side manner and comprise an application specific integrated circuit (ASIC), a digital signal processor (DSP), a dynamic random access memory (DRAM), a power management integrated circuit (PMIC), a logic die, a dummy die, or any combination thereof (e.g. no particular “dummy die” claimed that would distinguish over embedded dice 114; Column 37-44).

In re claim 7, Zhou discloses (e.g. FIG. 1B) wherein the sensor die 104 comprises: a semiconductor substrate (body of sensor die; Column 3, lines 14-21); a plurality of pads (at least two contact point between 106 and die 104 shown in FIG. 1B) disposed on the semiconductor substrate and connected to the upper redistribution structure 106; and a passivation layer 116 disposed on the semiconductor substrate (body of die 104), and a topmost surface of the passivation layer 116 being above a topmost surface of the upper encapsulating material (upper portion of 102).

In re claim 9, Zhou discloses (e.g. FIG. 1B) wherein the sensing region 120 (region exposed by 112) of the sensor die 104 and the opening (opening defined by 112) of the upper redistribution structure have the same width.

In re claim 21, Zhou discloses (e.g. FIG. 1B, see annotated drawing above) a semiconductor package 100, comprising: 
a lower encapsulated semiconductor device comprising a plurality of semiconductor dies 114 laterally encapsulated by a lower encapsulating material (lower portion of 102); 
a lower redistribution structure 106 (in middle of 102) disposed over and electrically connected to the lower encapsulated semiconductor device; 
an upper encapsulated semiconductor device 104 disposed over the lower redistribution structure 106 (in middle of 102) and comprising a sensor die 104 (Column 3, lines 16-21) having a sensing region 120 and laterally encapsulated by an upper encapsulating material (upper portion of 102), wherein the sensor die 104 at least partially overlap with both of the plurality of semiconductor dies 114 from a top view; and 
an upper redistribution structure 106,112 (on top of 102) disposed over the upper encapsulated semiconductor device 104 and revealing the sensing region 120 of the sensor die 104.

In re claim 22, Zhou discloses (e.g. see FIG. 1B above) wherein the lower encapsulated semiconductor device further comprises a plurality of lower through vias (lower portions of 108) extending through the lower encapsulating material (lower portion of 102) and electrically connected to the lower redistribution structure 106 (in middle of 102), the upper encapsulated semiconductor device further comprises a plurality of upper through vias (upper portions of 108) extending through the upper encapsulating material (upper portion of 102) and electrically connected to the lower redistribution structure 106 (in middle of 102) and the sensor die 104 (through 106 on top).


Claims 1, 7, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 2021/0005761 A1 (Tsai).

    PNG
    media_image2.png
    501
    785
    media_image2.png
    Greyscale

In re claim 1, Tsai discloses (e.g. FIGs. 2-5) a semiconductor package 4 (FIG. 4), comprising: 
a lower encapsulated semiconductor device 4’ (FIG. 4); 
a lower redistribution structure 10 (FIG. 2) or 41 (FIG. 4) disposed over and electrically connected to the lower encapsulated semiconductor device 4’; 
an upper encapsulated semiconductor device 2 (FIG. 2) disposed over the lower encapsulated semiconductor device 4’ (FIGs. 2,4) and comprising a sensor die 22 (¶ 29) having a pad 22c and a sensing region 22e (FIG. 2), an upper encapsulating material 14 at least laterally encapsulating the sensor die 22e, and an upper conductive via 15 extending through the upper encapsulating material 14 and connected to the lower redistribution structure 10,41 (FIGs. 2,4); and 
an upper redistribution structure 11 (FIG. 2) disposed over the upper encapsulated semiconductor device, the upper redistribution structure 11 covering the pad 22c of the sensor die 22 and having an opening 11h (see FIG. 1) located on the sensing region 22e of the sensor die 22, wherein the upper redistribution structure 11 comprises a redistribution circuit layer 11r connecting to the pad 22c, and a dielectric layer 11d encapsulates a side surface of the redistribution layer 11r closest to the opening and the dielectric layer 11d that encapsulates the side surface of the redistribution circuit layer 11r forms sidewall of the opening.

In re claim 7, Tsai discloses (e.g. FIG. 2) wherein the sensor die 22 comprises: a semiconductor substrate 22; a plurality of pads 22c disposed on the semiconductor substrate and connected to the upper redistribution structure 11; and a passivation layer 16 disposed on the semiconductor substrate 22, and a topmost surface of the passivation layer 16 being above a topmost surface of the upper encapsulating material 14.

In re claim 9, Tsai discloses (e.g. FIG. 2) wherein the sensing region 22e of the sensor die 22 and the opening of the upper redistribution structure 11 have the same width.

In re claim 10, Tsai discloses (e.g. FIGs. 2-5) a semiconductor package 4 (FIG. 4), comprising: 
a lower encapsulated semiconductor device 4’ comprising a semiconductor die set 42, a lower encapsulating material 44 at least laterally encapsulating the semiconductor die set 42, and an lower conductive via 45 extending through the lower encapsulating material 44, and a carrier 42d disposed under a part of the semiconductor die set 42 and laterally encapsulated by the lower encapsulating material 44 (no particular “carrier” claimed that would distinguish over Tsai’s DAF; Applicant’s disclosure describes “carrier” may be made of polymer which is taught by a DAF); 
a lower redistribution structure 10,41 (FIGs. 2,4) disposed over and connected to the lower encapsulated semiconductor device 4’; 
an upper encapsulated semiconductor device 2 (FIG. 2) disposed over the lower encapsulated semiconductor device 4’ (FIG. 4) and comprising a sensor die 22 (¶ 29) having a sensing region 22e, an upper encapsulating material 14 at least laterally encapsulating the sensor die 22, and an upper conductive via 15 extending through the upper encapsulating material 14; and 
an upper redistribution structure 11 disposed over the upper encapsulated semiconductor device and connected to the upper conductive via 15 and the sensor die 22, wherein the upper redistribution structure 11 revealing the sensing region 22e of the sensor die 22 (FIG. 2).

In re claim 14, Tsai discloses (e.g. FIG. 2) wherein the sensor die 22 comprises: a semiconductor substrate 22; a plurality of pads 22c disposed on the semiconductor substrate and connected to the upper redistribution structure 11; and a passivation layer 16 disposed on the semiconductor substrate 22, and a topmost surface of the passivation layer 16 being above a topmost surface of the upper encapsulating material 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claims 1 and 10 above, and further in view of Yazdani US 2018/0068938 A1.
In re claim 2, Tsai discloses (e.g. FIG. 4) the lower encapsulated semiconductor device 4’ comprises an electronic component 42, a lower encapsulating material 44 laterally encapsulating the electronic component 42, and a lower conductive via 45 extending through the lower encapsulating material 44 and connected to the lower redistribution structure 41,10 (FIGs. 2, 4). 
Tsai discloses the electronic component 42 includes a control circuit or a processing circuit such as an ASIC, MCU, CPU, etc., for controlling the optical device 2 (¶ 34). Tsai does not explicitly disclose the lower encapsulated semiconductor device 4’ comprises a plurality of semiconductor dies forming the controller component 42. 
However, Yazdani discloses instead of integrating various circuitry blocks in a single chip 330 (FIG. 3A), a heterogeneous integration approach (FIG. 3B) may be desirable where the circuit blocks 335,340,345,350 are separately manufactured as smaller chips that are mounted on an interposer 355 to form the electronic component. Yazdani discloses the heterogeneous integration technique allows the smaller chips to be manufactured by different foundries with different process nodes to benefit from performance enhancement, availability, and low cost for each separately manufactured chips (¶ 8). Yazdani further shows in FIGs. 18A-B a semiconductor package having sensor dies placed in the upper stack and processors and memory units placed in the lower stack that are heterogeneously integrated (¶ 68-69). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Tsai’s controller/processing unit 42 by heterogeneously integrating smaller chips with separate control and processing circuitry blocks onto an interposer as taught by Yazdani to allow each separate circuit chip to be separately manufactured by different foundries as desired for better performance, availability, or cost. 

In re claim 3, Yazdani discloses (e.g. FIGs. 3B and 18A-B) wherein the plurality of semiconductor dies 335,340,345,350 disposed in a side by side manner and comprise an application specific integrated circuit (ASIC), a digital signal processor (DSP), a dynamic random access memory (DRAM), a power management integrated circuit (PMIC), a logic die, a dummy die, or any combination thereof (¶ 8,68-69).

In re claim 4, Yazdani discloses (e.g. FIGs. 3B and 18A-B) wherein the plurality of semiconductor dies 335,340,345,350 comprises a first semiconductor die 335 and a second semiconductor die 340 disposed at a side of the first semiconductor die 335, and further comprises a carrier 355 disposed under the first semiconductor die 335. Tsai discloses (e.g. FIG. 4) the lower encapsulated semiconductor device comprising the control/processing unit 42 is encapsulated by the lower encapsulating material 44.

In re claim 5, Yazdani discloses a material of the carrier (interposer) comprises ceramic or silicon (silicon, ¶ 12).

In re claim 6, Tsai discloses (e.g. FIG. 4) wherein the lower conductive via 45 is disposed between the first semiconductor die (a die associated with one of electronic component 42) and the second semiconductor die (another die associated with an adjacent electronic component 42 prior to singulation to separate the packages, ¶ 56,67).

In re claim 11, Tsai discloses the electronic component 42 includes a control circuit or a processing circuit such as an ASIC, MCU, CPU, etc., for controlling the optical device 2 (¶ 34). Tsai does not explicitly disclose the semiconductor die 42 set comprises a plurality of semiconductor dies disposed in a side by side manner.
However, Yazdani discloses instead of integrating various circuitry blocks in a single chip 330 (FIG. 3A), a heterogeneous integration approach (FIG. 3B) may be desirable where the circuit blocks 335,340,345,350 are separately manufactured as smaller chips that are mounted side by side on an interposer 355 to form the electronic component. Yazdani discloses the heterogeneous integration technique allows the smaller chips to be manufactured by different foundries with different process nodes to benefit from performance enhancement, availability, and low cost for each separately manufactured chips (¶ 8). Yazdani further shows in FIGs. 18A-B a semiconductor package having sensor dies placed in the upper stack and processors and memory units placed in the lower stack that are heterogeneously integrated (¶ 68-69). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Tsai’s controller/processing unit 42 by heterogeneously integrating smaller chips with separate control and processing circuitry blocks in an side by side manner onto an interposer as taught by Yazdani to allow each separate circuit chip to be separately manufactured by different foundries as desired for better performance, availability, or cost. 

In re claim 12, Yazdani discloses (e.g. FIGs. 3B and 18A-B) wherein the semiconductor die set comprises a first semiconductor die 335 and a second semiconductor die 340 disposed at a side of the first semiconductor die 335, and the carrier 355 disposed under the first semiconductor die 335. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Yazdani as applied to claim 12 above, and further in view of Ozawa et al. US 2015/0130059 A1 (Ozawa).
In re claim 13, Yazdani discloses (e.g. FIG. 3B) the semiconductor dies 335,340,345,350 are attached on to the carrier 355. Yazdani does not explicitly disclose an adhesive is disposed between die and the carrier 355.
However, Ozawa discloses (e.g. FIGs. 3-4) a controller unit 1 integrating chips of various circuitry blocks onto a board 21 by using mount film 26 (¶ 45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach Yazdani’s dies 335,340,345,350 onto the carrier 355 by using a mount film teaching the claimed adhesive.


Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Yazdani.
In re claim 21, Tsai discloses (e.g. FIGs. 2-5) a semiconductor package 4 (FIG. 4), comprising: 
a lower encapsulated semiconductor device 4’ (FIG. 4) comprising an electronic component 42 laterally encapsulated by a lower encapsulating material 44;
a lower redistribution structure 10 (FIG. 2) or 41 (FIG. 4) disposed over the lower encapsulated semiconductor device 4’; 
an upper encapsulated semiconductor device 2 (FIG. 2) disposed over the lower redistribution structure 10,41 (FIGs. 2,4) and comprising a sensor die 22 (¶ 29) having a sensing region 22e (FIG. 2) and laterally encapsulated by an upper encapsulating material 14, wherein the sensor die overlap the electronic component 42; and
an upper redistribution structure 11 (FIG. 2) disposed over the upper encapsulated semiconductor device and revealing the sensing region 22e of the sensor die 22.
Tsai discloses (e.g. FIG. 4) the lower encapsulated semiconductor device 4’ comprises an electronic component 42 that is overlapped by the sensor die 22. Tsai discloses the electronic component 42 includes a control circuit or a processing circuit such as an ASIC, MCU, CPU, etc., for controlling the optical device 2 (¶ 34). Tsai does not explicitly disclose the lower encapsulated semiconductor device 4’ comprises a plurality of semiconductor dies forming the controller component 42. 
However, Yazdani discloses instead of integrating various circuitry blocks in a single chip 330 (FIG. 3A), a heterogeneous integration approach (FIG. 3B) may be desirable where the circuit blocks 335,340,345,350 are separately manufactured as smaller chips that are mounted on an interposer 355 to form the electronic component. Yazdani discloses the heterogeneous integration technique allows the smaller chips to be manufactured by different foundries with different process nodes to benefit from performance enhancement, availability, and low cost for each separately manufactured chips (¶ 8). Yazdani further shows in FIGs. 18A-B a semiconductor package having sensor dies placed in the upper stack and processors and memory units placed in the lower stack that are heterogeneously integrated (¶ 68-69). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Tsai’s controller/processing unit 42 by heterogeneously integrating smaller chips with separate control and processing circuitry blocks onto an interposer as taught by Yazdani to allow each separate circuit chip to be separately manufactured by different foundries as desired for better performance, availability, or cost. 
	
In re claim 22, Tsai discloses the lower encapsulated semiconductor device 4’ (e.g. FIG. 4) further comprises a plurality of lower through vias 45 extending through the lower encapsulating material 44 and electrically connected to the lower redistribution structure 10,41 (FIGs. 2,4), the upper encapsulated semiconductor device 2 (FIG. 2) further comprises a plurality of upper through vias 15 extending through the upper encapsulating material 14 and electrically connected to the lower redistribution structure 10,41 (FIGs. 2,4).
an electronic component 42, a lower encapsulating material 44 laterally encapsulating the electronic component 42, and a lower conductive via 45 extending through the lower encapsulating material 44 and connected to the lower redistribution structure 41,10 (FIGs. 2, 4). 

In re claim 23, Yazdani discloses (e.g. FIGs. 3B and 18A-B) wherein the plurality of semiconductor dies 335,340,345,350 comprises a first semiconductor die 335 and a second semiconductor die 340, and further comprises a carrier 355 disposed under the first semiconductor die 335. Tsai discloses (e.g. FIG. 4) the lower encapsulated semiconductor device comprising the control/processing unit 42 is encapsulated by the lower encapsulating material 44.

In re claim 24, Yazdani discloses a material of the carrier (interposer) comprises ceramic or silicon (silicon, ¶ 12).

In re claim 25, Tsai discloses (e.g. FIG. 4) wherein at least one of the plurality of lower through vias 45 is disposed between the first semiconductor die (a die associated with one of electronic component 42) and the second semiconductor die (another die associated with an adjacent electronic component 42 prior to singulation to separate the packages, ¶ 56,67).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-14, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chiang et al. US 2020/0105638 A1 teaches a packaged sensor (FIG. 8)
Chang et al. US 2021/0151398 A1 teaches (FIG. 5, 8) package with light emitting device stacked over IC chip.
Lin et al. US 2013/0200528 A1 teaches a package having sensor chips stacked over control chip (FIG. 32)
Renjan et al. US 2021/0090908 A1 teaches (FIGs. 4, 8) an encapsulated package having optical chips 104 stacked over dice 114

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815